Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
This Office Action is in response to the applicant’s amendments and remarks filed on 11/02/2021. This Action is made FINAL.
Claims 1-15 are pending for examination.
The examiner finds support for the amended limitations in claims 1 and 13 in at least FIG. 12 of the specification. The examiner finds support for new claim 14 in at least FIGs. 10-12 of the specification and support for new claim 15 in at least ¶[0063], ¶[0125], and ¶0276]-¶[0276]. 

Regarding the Means plus function invocation under 35 U.S.C. §112(f), the examiner finds the amendment(s) to the claim(s) filed 11/02/2021 do not provide sufficient structure to overcome the means plus function invocation. Specifically, “an imaging device”, as amended in claims 1 and 13 is not a well-known structure within the art.
Although applicant’s remarks clearly indicate the intention to avoid claim interpretation under 35 U.S.C. § 112(f), the limitations fail to recite sufficient structure to perform the claimed function and applicant has not presented a persuasive argument showing that “an imaging device” is a well-understood and sufficient structure to perform the claimed function. See MPEP § 2181. I. A. where “device for” is considered a generic placeholder, equivalent to an imaging device. 
an image sensor”, as supported by at least ¶[0060] and ¶[0128] of the specification, in order to avoid claim interpretation under 35 U.S.C. § 112(f).

Applicant’s arguments with respect to the rejection of claims 10 and 11 under 35 U.S.C. §112(b) are persuasive in view of Applicant’s amendment to the claim(s) filed 11/02/2021, therefore the rejections are now withdrawn.

	Applicant’s arguments with respect to the rejection of claims 1-13 under 35 U.S.C § 102 and 103 have been fully considered and are not persuasive. 
In the remarks, applicant argued the following:
“Chan does not describe specific gestures to be recognized”, (Remarks, page 8)
“Chan does not describe activating an emergency evacuation mode when a gesture action indicating that the driver is awake is not detected... new claims 14 and 15 recite additional limitations that are not disclosed by the cited references”, (Remarks, page 8)
“Claims 2-12, 14 and 15 depend from claim 1 and are patentable over the cited references for at least the same reasons as claim 1... Amended claim 13 recites limitations similar to the limitations discussed above in connection with claim 1”, (Remarks, page 8)

Regarding point a, Chan teaches determining if a driver is ready to operate a vehicle in manual mode based on gesture recognition (Chan, see at least Col 16, lines 22-29). Applicant’s argument that Chan fails to teach recognizing specific gestures is irrelevant as the claim language simple states “detect a gesture” and fails to clarify or further describe a specific gesture. Therefore applicant’s arguments regarding the deficiencies of Chan are unpersuasive.  
Regarding point b, applicant’s arguments with respect to the amended claim limitations and newly presented claims have been considered but are deemed moot in view of the new grounds of rejection necessitated by applicant’s amendment, outlined below.
Regarding point c, for at least the reasons outlined above regarding the rejection of independent claim 1 and similar independent claim 13 under 35 U.S.C. § 103 (see new grounds of rejection necessitated by applicant’s amendments, below), the rejection of dependent claims 2-12 as well as newly presented claims 14-15 under 35 U.S.C. § 103 is maintained.


Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
	Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
	Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
	Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (“imaging device”) that is coupled with functional language (“configured to capture an image”) without reciting sufficient structure to perform the recited function (such as sensor or camera) and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
	“an imaging device configured to capture an image of a driver” recited in claim(s) 1.
	For the purposes of examination, the examiner will take an imaging device as any electronic device capable of taking images, i.e. an image sensor, based on FIG. 2, and the following paragraph(s):
¶[0060]: “The driver imaging unit 101 includes imaging devices such as a ToF sensor, a stereo camera, a 3D camera, and a 3D flash lidar sensor and images the driver. An imaging range of the driver imaging unit LO L includes at least a portion above the waist of the driver who is driving at the driver's seat and may include a wider range than this range…”.
	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  
(1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or 



Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6, 8, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over by Chan et al. (US Patent No 9,690,292 B1) in view of Oba (WIPO Publication WO 2016/092796 A1), henceforth known as Chan and Oba, respectively.
Chan was first cited in a previous Office Action and Oba was first cited in IDS filed 12/10/2021. 
	Regarding claim 1, Chan teaches:
A vehicle control device comprising: 
A vehicle control device).

an imaging device configured to capture an image of a driver; and 
Two image sensors 236, 237 generate a 3D model of a vehicle driver (Chan, see at least FIG. 2: (236), (237); Col 5, lines 46-50) (an imaging device configured to capture an image of a driver).

circuitry configured to: 
Vehicle module 205 embodies the functionalities of vehicle device 300a and vehicle device 300b (Chan, see at least FIG. 2; FIG. 3; Col 6, lines 46-48, 63-65; Col 17, lines 37-39) (circuitry).

detect a gesture action indicating that the driver is awake based on the image captured by the imaging device; 
Gesture recognition systems may be used to determine if the driver is ready for vehicle operation in the manual mode, by evaluating the driver’s posture, hands, head, and body language (Chan, see at least Col 16, lines 22-29) (detect a gesture action that the driver is awake). FIG. 5B illustrates receiving image data in step 510b from image sensors 236, 237 and determining if a driver is ready for vehicle operation in manual mode in step 515b (Chan, see at least FIG. 2; FIG. 3B; FIG. 5B; Col 7, lines 52-59; Col 8, lines 20-31), (based on the image captured by the imaging device).

switch a driving mode in response to detection of the gesture action; and
FIG. 5B further illustrates transferring vehicle operation to a manual mode after determining the driver is ready based on the image data and the gesture recognition systems in step 520b (Chan, see at switch a driving mode in response to detection of the gesture action). 

Although Chan teaches when the gesture action is not detected (Chan, see at least see at least FIG. 5B; Col 7, lines 52-56; Col 8, lines 57-64; Col 16, lines 22-29) Chan fails to teach when the gesture action is not detected, record that switching the driving mode is not possible and activate an emergency evacuation mode as a whole, the limitation bolded for emphasis. 
However, in the same field of endeavor, Oba teaches:

[when the gesture action is not detected], record that switching the driving mode is not possible and activate an emergency evacuation mode.
Oba teaches determining whether a driver is able to manually driver a vehicle based on a detected gesture input the human machine interface, HMI (Oba, see at least FIG. 10: (S106), (S107), (S108); ¶[0183]: “gesture input”; ¶[0184]-¶[0187]) ([when the gesture action is not detected]). When in it determined that the driver is unable to take over manual driving, based on the evaluation in FIG. 10, the vehicle executes an emergency evacuation process (Oba, FIG. 10: (S108), (S110), (S111), (S112); FIG. 13: S142); ¶[0188]-¶[0192]) (activate an emergency evacuation mode). The emergency evacuation process, step S111 of FIG. 10, is detailed in FIG. 13, which includes recording that the emergency evacuation is initiated, i.e. that switching to manual is not possible (Oba, FIG. 13; ¶[0026]; ¶[0177]; ¶[0190]) (record that switching the driving mode is not possible).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the vehicle control device of Chan with the features of executing an emergency evacuation and recording that switching the driving mode is not possible of Oba because “...even in a case where the driver is not awakened from the autonomous steering of the automobile, the vehicle can make an emergency evacuation” (Oba, ¶[0108]) and “By performing such recording, for example, it is possible to prevent the driver from performing misuse by continuously performing exception processing in terms of institution and operation” (Oba, ¶[0190]).

	Regarding claim 2, Chan and Oba teach the vehicle control device according to claim 1. Chan further teaches:
wherein the circuitry is configured to switch the driving mode from an automatic driving mode to a manual driving mode in a case in which the gesture action is detected.
FIG. 5B further illustrates vehicle module 205 transferring vehicle operation from an autonomous mode to a manual mode after determining the driver is ready based on the image data and the gesture recognition systems in step 520b (Chan, see at least FIG. 5B; Col 7, lines 52-56; Col 8, lines 57-64; Col 16, lines 22-29) (the circuitry is configured to switch the driving mode from an automatic driving mode to a manual driving mode in a case in which the gesture action is detected). 

	Regarding claim 6, Chan and Oba teach the vehicle control device according to claim 1. Chan further teaches:
wherein the circuitry is configured to detect the gesture action on a basis of characteristics specific to the driver.
Vehicle module 205 uses gesture recognition systems to determine if the driver is ready for vehicle operation in the manual mode, by evaluating the driver’s posture, hands, head, and body language (Chan, see at least FIG. 2; Col 16, lines 22-29) (the circuitry is configured to detect the gesture action). FIGs. 8-10 illustrate a method for training a vehicle device to recognize a specific driver’s skeletal diagram (driver specific characteristics) in order to evaluate and track the movement of the on a basis of characteristics specific to the driver). 

	Regarding claim 8, Chan and Oba teach the vehicle control device according to claim 1. Chan further teaches:
wherein the circuitry is configured to detect the gesture action performed after the driver is seated in a driver's seat.
Vehicle module 205 uses gesture recognition systems to determine if the driver is ready for vehicle operation in the manual mode, by evaluating the driver’s posture, hands, head, and body language (Chan, see at least FIG. 2; FIG. 5B; Col 16, lines 22-29) (wherein the circuitry is configured to detect the gesture action performed). FIG. 5B illustrates receiving image data in step 510b from image sensors 236, 237 and determining if a driver is ready for vehicle operation in manual mode in step 515b (Chan, see at least FIG. 2; FIG. 3B; FIG. 5B; Col 7, lines 52-59; Col 8, lines 20-31). Further, image sensors 236, 237 are located in a vehicle interior, on a driver’s side A-pillar and passenger’s side A-pillar (Chan, see at least FIG. 2; Col 5, lines 38-40), such that the image sensors capture the vehicle driver’s upper body, a seatbelt location, and a vehicle seat location, indicating the driver is seated in the driver’s seat while the gesture is detected (Chan see at least FIG. 8; FIG. 9; FIG. 18; Col 3, lines 14-15; Col 8, lines 20-46) (after the driver is seated in a driver's seat). 

	Regarding claim 13, the claim limitations recite a method having limitations similar to those of claim 1 and is therefore rejected on the same basis, as outlined above. 

	Regarding claim 14, Chan and Oba teach the vehicle control device according to claim 1. Chan further teaches:
 wherein the circuitry is configured to perform the detection during an automatic driving mode with attention by the driver.
	Chan teaches transferring the mode of operation of the vehicle from an autonomous mode to a manual mode (Chan, FIG. 5B; Col 7, lines 52-56; Col 8, lines 20-27) (wherein the circuitry is configured to perform the detection during an automatic driving mode), based on determining whether the driver is ready using the image data, i.e. whether the driver is paying attention (Chan, FIG. 5B; Col 8, lines 20-38, 47-64) (with attention by the driver).

	Regarding claim 15, Chan and Oba teach the vehicle control device according to claim 1. Oba further teaches: 
	wherein the circuitry is configured to perform active monitoring of a state of the driver and to perform passive monitoring of the state of the driver.
	Oba teaches using biometric sensors in order to determine whether a driver is ready to takeover manual driving (Oba, FIG. 10: (S107); FIG. 12; ¶[0184]; ¶[0186]: “biometric information”) (wherein the circuitry is configured... to perform passive monitoring of the state of the driver). This is equivalent to the biological information used for passive monitoring, as supported by ¶[0063] of the instant application’s specification. Oba further teaches attempting to awake the driver using warnings illustrated in FIG. 21A and FIG. 21B (Oba, FIG. 5; ¶[0083]) (wherein the circuitry is configured to perform active monitoring of a state of the driver). This is equivalent to the active monitoring described in ¶[0273]-¶[0276] of the instant application’s specification. 

	Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chan and Oba as applied to claim 1, above, and in further view of Tsuyunashi et al. (PGPub No US 2015/0274178 A1), henceforth known as Tsuyunashi. 
	Tsuyunashi was first cited in a previous Office Action. 
	Regarding claim 3, Chan and Oba teach the vehicle control device according to claim 1. The combination of Chan and Oba fails to explicitly teach the limitations of claim 3. 

However, in the same field of endeavor, Tsuyunashi teaches:
wherein the circuitry is configured to detect, as the gesture action, a pointing and checking action that is performed in a vehicle traveling direction while viewing the vehicle traveling direction.
FIG. 3 illustrates a vehicle system 1 that includes a controller 31 for implementing the described processes in FIG. 4 for transferring a vehicle to a manual control mode as the vehicle approaches a point where autonomous driving is cancelled (Tsuyunashi, see at least FIG. 3; FIG. 4; Paragraphs [0034]-[0036], [0062], [0063]) (the circuitry). FIG. 1 and FIG. 2 illustrate a pointing and calling safety confirmation action, performed by the driver prior to switching to a manual control mode, where a driver points at a mark projected on front window 4a (a direction of travel) in the process of FIG. 4 (Tsuyunashi, see at least FIG. 1; FIG. 2; FIG. 4; Paragraphs [0041], [0058], [0064], [0068], [0069]) (the circuitry is configured to detect, as the gesture action, a pointing and checking action that is performed in a vehicle traveling direction). Additionally, embodiments of the described invention can be suitably combined (Tsuyunashi, Paragraph [0102]), such that a driver may also visually check the projected marks based on detecting the driver’s line of sight and movements (Tsuyunashi, see at least Paragraph [0004], [0104]) (while viewing the vehicle traveling direction). 

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the vehicle control device of Chan and Oba with the feature of detecting a pointing and checking action in a vehicle traveling direction, while viewing the vehicle traveling direction, of Tsuyunashi because “There is a danger that attention of the user with respect to safety confirmation is impaired when the user entrusts the operation to the autonomous travelling…” and  “…it is effective that the user performs safety confirmation by pointing to positions inside the vehicle where the safety should be confirmed, which is so-called pointing and calling. That is because the accuracy of confirmation is higher in the pointing and calling than in the confirmation only by visual check…” (Tsuyunashi, Paragraph [0025]), where the additional features of pointing and checking provides higher accuracy of confirmation than visual checks alone. 

	Regarding claim 10, Chan and Oba teach the vehicle control device according to claim 1. Although Chan teaches detecting a gesture action, as outlined in claim 1, the combination of Chan and Oba fails to teach the limitations of claim 10 as a whole. 

However, in the same field of endeavor, Tsuyunashi teaches:
 wherein the circuitry is configured to detect, as the gesture action, an action of checking a vehicle traveling direction again and a subsequent action of checking a notification or an alert to the driver.
FIG. 3 illustrates a vehicle system 1 that includes a controller 31 for implementing the described processes in FIG. 4 for transferring a vehicle to a manual control mode as the vehicle approaches a point where autonomous driving is cancelled (Tsuyunashi, see at least FIG. 3; FIG. 4; Paragraphs [0034]-[0036], [0062], [0063]) (the circuitry). FIG. 1 and FIG. 2 illustrate a pointing and calling safety confirmation action, performed by the driver prior to switching to a manual control mode, where a driver points at a mark projected on front window 4a (a direction of travel) in the process of FIG. 4 (Tsuyunashi, see at least FIG. 1; FIG. 2; FIG. 4; Paragraphs [0041], [0058], [0064], [0068], [0069]) (the circuitry is configured to detect, as the gesture action, an action of checking a vehicle traveling direction). Additionally, after the driver performs the point and call safety confirmation action for the front window 4a, the driver and a subsequent action of checking a notification or an alert to the driver). 

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the vehicle control device of Chan and Oba with the feature of checking a vehicle traveling direction and subsequently checking a driver notification of Tsuyunashi because “There is a danger that attention of the user with respect to safety confirmation is impaired when the user entrusts the operation to the autonomous travelling…” and  “…it is effective that the user performs safety confirmation by pointing to positions inside the vehicle where the safety should be confirmed, which is so-called pointing and calling. That is because the accuracy of confirmation is higher in the pointing and calling than in the confirmation only by visual check…” (Tsuyunashi, Paragraph [0025]), where the additional features of checking a vehicle traveling direction and checking a driver notification provides higher accuracy of confirmation than visual checks alone. 

	Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Chan, Oba, and Tsuyunashi as applied to claim 3, above, and in further view of Meir (PGPub No US 2016/0139762 A1), henceforth known as Meir. 
	Meir was first cited in a previous Office Action. 
	Regarding claim 4, Chan, Oba, and Tsuyunashi teach the vehicle control device according to claim 3. Although Chan, Oba, and Tsuyunashi all teach the driver, the combination of Chan, Oba, and Tsuyunashi fails to explicitly teach the remaining limitations of claim 4 as a whole.

However, in the same field of endeavor of tracking a user’s gaze and gestures, Meir teaches:
wherein the pointing and checking action is an action in which a finger tip of the […] is located in a vicinity of a vertical plane that is virtually set to include a line of sight of the […] and is also located below the line of sight of the […].
FIG. 1 illustrates a system 100, including a processing unit 101 (circuitry) that implements the method of FIG. 2 where the processing unit 101 detects a user’s gesture and gaze direction (Meir, see at least FIG. 1; FIG. 2; Paragraphs [0013], [0025], [0026]).  The method 200, illustrated in FIG. 2, images a user’s fingers, identifies a pointing finger and direction, tracks a user’s gaze and determines if the user’s pointing finger is aligned with the gaze direction (in a vicinity of a vertical plane aligned with the user’s gaze) (Meir, see at least FIG. 1; FIG. 2; Paragraphs [0026], [0029]) (the pointing and checking action is an action in which a finger tip of the [user] is located in a vicinity of a vertical plane that is virtually set to include a line of sight of the [user]). FIG. 1 further illustrates the user’s pointing finger 91 is aligned with and below the direction of user’s gaze 95 (Meir, see at least FIG. 1; Paragraphs [0014], [0016]. [0018]) (and is also located below the line of sight of the [user]). 

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the vehicle control device of Chan, Oba, and Tsuyunashi with the feature of detecting an alignment between a user’s pointing fingers and gaze of Meir because “…The system provides a natural user interface which may be used to interact with virtual or actual objects…” (Meir, Abstract), virtual objects such as the projected marks of Tsuyunashi. 

	Regarding claim 5, Chan, Oba, Tsuyunashi, and Meir teach the vehicle control device according to claim 4. Tsuyunashi further teaches:
wherein the circuitry is configured to detect the pointing and checking action by tracking an action of at least any of the fingertip, a hand, and a fist of the driver.
the circuitry is configured to detect the pointing and checking action by tracking an action of at least any of the fingertip, a hand, and a fist of the driver). 

	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chan and Oba as applied to claim 6, above, and in further view of Meir (PGPub No US 2016/0139762 A1), henceforth known as Meir. 
	Meir was first cited in a previous Office Action. 
	Regarding claim 7, Chan and Oba teach the vehicle control device according to claim 6. Although Chan teaches the circuitry is further configured to learn the characteristics specific to the driver where the vehicle module 205 learns driver specific skeletal data points and the gesture recognition system uses machine learning to evaluate a driver’s engagement/readiness based on the driver’s posture, hands, head, and body language (Chan see at least FIG. 8; FIG. 9; FIG. 10; Col 9, lines 55-60; Col 10, lines 7-9, 20-21, 41-47; Col 16, lines 22-33), the combination of Chan and Oba fails to explicitly teach the circuitry is further configured to learn the characteristics specific to the driver on a basis of the detected gesture action, the limitation bolded for emphasis. 

However, in the same field of endeavor of tracking a user’s gaze and gestures, Meir teaches:
[wherein the circuitry is further configured to learn the characteristics specific to the …] on a basis of the detected gesture action.
[the circuitry]). During performance of the gesture detection method illustrated in FIG. 2, the processing unit 101 may recognize specific users with respect to either or both gazing direction and pointing direction (Meir, see at least Paragraphs [0015], [0027], [0032]) ([learn the characteristics specific to the user] on a basis of the detected gesture action). 

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the vehicle control device of Chan and Oba with the feature of learning characteristics specific to the user on a basis of the detected gesture action of Meir so that “…the system may distinguish among users and among pointing gestures” (Meir, Paragraph [0011]), as different users have different gazes and gestures.  

	Claim 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chan and Oba as applied to claims 1 and 8, above, and in further view of Emura et al. (PGPub No US 2018/0113454 A1), henceforth known as Emura. 
	Emura was first cited in a previous Office Action. 
	Regarding claim 9, Chan and Oba teach the vehicle control device according to claim 8. Although Chan teaches the circuitry is further configured to detect a seated action of the driver where the vehicle module 205 polls image sensors as the driver adjusts the position of the driver’s seat in order to obtain skeletal data points (Chan, see at least FIG. 8; Col 9, line 55 to Col 10, line 6), the combination of Chan and Oba fails to teach detecting a seated action of the driver after a notification of switching the driving mode is provided to the driver, the limitation bolded for emphasis.


[wherein the circuitry is further configured to detect a seated action of the driver] after a notification of switching the driving mode is provided to the driver.
FIG. 1 illustrates HMI controller 10 and self-driving controller 20, which can be integrated into one controller, that performs the functions of switching from a self-driving, i.e. autonomous mode to a manual driving mode (Emura, see at least FIG. 1; Paragraphs [0051], [0055], [0056]) ([the circuitry]). FIG. 2 illustrates the process for switching from a self-driving mode to a manual driving mode where in step S12 the controller notifies the driver of a required task the driver must perform prior to switching to manual driving and in step S13 the controller determines whether the driver has completed the required task (Emura, see at least FIG. 2; Paragraphs [0059], [0062], [0063]). In addition to the operation checking tasks, a posture checking task can be executed in which the controller determines if the driver’s posture is suitable for driving (Emura, see at least Paragraphs [0115]). The posture checking task involves detecting a change in the driver’s posture using a camera and a seating sensor after presenting the message “Adjust your posture” to the driver in order to switch from the self-driving mode to the manual mode (Emura, see at least Paragraphs [0116], [0131], [0145], [0146]) ([detect a seated action of the driver] after a notification of switching the driving mode is provided to the driver). 

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the vehicle control device of Chan and Oba with the feature of notifying a driver and detecting a seating action of Emura because “…when a person sits on a seat for a long time without driving, the person tends to lack a tense feeling, have a bad posture, and be slow to respond to an external stimulus. When an external stimulus is generated in such a situation, the person occasionally overreacts in order to make up for a slow reaction speed…” (Emura, Paragraph [0076]) and “As a result, after a check is made that the driver is in a posture suitable for driving, the self-driving mode can be switched to the manual driving mode” (Emura, Paragraph [0146]), where the features of Emura allow the vehicle to switch from a self-driving mode to a manual driving mode safely, when the driver is in a state suitable for manual driving (Emura, Paragraph [0154]).

	Regarding claim 12, Chan and Oba teach the vehicle control device according to claim 1. The combination of Chan and Oba fails to explicitly teach the limitations of claim 12 as a whole.

However, in the same field of endeavor, Emura teaches:
wherein the circuitry is configured to detect an awake state of the driver based on at least one of a response of the driver to presentation to the driver and accuracy of steerage correction.
FIG. 1 illustrates HMI controller 10 and self-driving controller 20, which can be integrated into one controller, that performs the functions of switching from a self-driving, i.e. autonomous mode to a manual driving mode (Emura, see at least FIG. 1; Paragraphs [0051], [0055], [0056]) (the circuitry). FIG. 13 illustrates the process for switching from a self-driving mode to a manual driving mode where in step S31 the controller outputs an image to display 31, requiring the driver to follow the image, and in step S34 the controller determines whether the awakening degree for the driver is sufficient based on the driver’s reaction to the displayed image (Emura, see at least FIG. 13; Paragraphs [0103]-[0108]) (the circuitry is configured to detect an awake state of the driver based on at least one of a response of the driver to presentation to the driver). 

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the vehicle control device of Chan and Oba with the feature of determining a driver’s awake state based on the driver’s response to a presentation of Emura because “…when the self-driving mode is switched to the manual driving mode, the determination is made whether the degree of awakening for the driver is sufficient, and allows the switching to manual driving mode under the condition that the objective is achieved. Therefore, the switching can be performed with driver's perception being suitable for the driving operation, and the switching to the manual driving mode can be performed more safely…” (Emura, Paragraph [0114]). 

	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chan and Oba as applied to claim 1, above, and in further view of Dias (PGPub No US 2016/0357186 A1), henceforth known as Dias. 
	Dias was first cited in a previous Office Action.
	Regarding claim 11, Chan and Oba teach the vehicle control device according to claim 1. Although Chan teaches the circuitry is further configured to [switch a driving mode] after detecting the predetermined gesture action (Chan, see at least FIG. 5B; Col 7, lines 52-56; Col 8, lines 57-64; Col 16, lines 22-29) and the circuitry switches the driving mode from an automatic driving mode to a manual driving mode (Chan, see at least FIG. 5B; Col 7, lines 52-56; Col 8, lines 57-64; Col 16, lines 22-29), the combination of Chan and Oba fails to teach the circuitry is further configured to detect an action of gripping a steering wheel by the driver […], and the circuitry switches the driving mode from an automatic driving mode to a manual driving mode in a case in which the action of gripping the steering wheel is detected, the limitations bolded for emphasis. 

However, in the same field of endeavor, Dias teaches:
[wherein the circuitry is further configured to] detect an action of gripping a steering wheel by the driver [after detecting the gesture action], and 
FIG. 1 illustrates an activation system 90 that includes control module 50 that implements the process of FIG. 3 and FIG. 7 (Dias, see at least FIG. 1; FIG. 3; FIG. 7; Paragraphs [0059], [0060], [0061], [the circuitry]). The imaging means 12, shown in FIG. 1, captures image data in order to determine if the driver is holding steering device 20 (Dias, see at least FIG. 1; FIG. 2; FIG. 3; Paragraph [0066]) (detect an action of gripping a steering wheel by the driver). Further, prior to the determination that the driver is no longer holding the steering wheel 20, the control module 50 conducts additional checking steps, such as determining if the driver’s eyes are open or whether the driver deliberately performed the gesture of removing their hands off the steering device (Dias, see at least paragraph [0085]) ([after detecting the gesture action]). 

[wherein the circuitry switches the driving mode from an automatic driving mode to a manual driving mode] in a case in which the action of gripping the steering wheel is detected.
FIG. 7 illustrates an algorithm implemented by control module 50 for switching from an autonomous driving mode to a manual driving mode based on the determination of the driver’s hands on the steering wheel 20 (Dias, see at least FIG. 7; Paragraph [0086]) ([the circuitry switches the driving mode from an automatic driving mode to a manual driving mode]). The control module 50 determines if the driver’s hands are gripping steering wheel 20 prior to switching from an autonomous driving mode to a manual driving mode (Dias, see at least FIG. 7; Paragraphs [0066], [0086], [0088]-[0096]) (in a case in which the action of gripping the steering wheel is detected). 

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the vehicle control device of Chan and Oba with the feature of detecting if a driver is gripping a steering wheel of Dias so that when “…a driver has removed his hands from the steering wheel… a cruise-control or other semi-autonomous driving system can be activated without further input from the driver” (Dias, Paragraph [0001]). That is, if a driver is no longer gripping the steering wheel, . 

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Matsubara et al. (US PGPub No 2018/0059798 A1) teaches an in-vehicle device includes a gesture detection unit for recognizing a user's hand at a predetermined range; an information control unit controlling information output to a display; and an in-vehicle device control unit receiving input from a control unit equipped in a vehicle to control the in-vehicle device. When the gesture detection unit detects a user's hand at a predetermined position, the output information control unit triggers the display to display candidates of an operation executed by the in-vehicle device control unit by associating the candidates with the user's hand motions. When the gesture detection unit detects the user's hand, and the user's hand has thereafter moved from the position, the information control unit changes a selection method or a control guide of the operation to be executed by the in-vehicle device control unit, which is displayed on the display, to subject matter which matches the control unit.
Breed (US Patent No 8725311 B1) teaches a vehicle including a seat in which an occupant sits during use of the vehicle and a monitoring system for monitoring the occupant in the seat. The monitoring system includes sets of electric field antennas, each including at least one antenna, a control unit connected to the antenna sets and including selectors coupled to the antennas. The selectors are controlled by the control unit to obtain signals from one or more antennas serving as receiving antennas and one or more antennas serving as sending antennas. The control unit determines which combination of sending antenna(s) and receiving antenna(s) provides a strongest signal in an expected heartbeat range and/or expected respiration range of the occupant and then monitors this combination for changes and/or deviations from a normal range of heartbeats and/or respiration.
Mimura (US PGPub No 2021/0114619 A1) teaches a vehicle control system includes an automated driving control unit that executes automated driving for autonomously controlling at least one of steering or acceleration and deceleration of a vehicle, an occupant state determination unit that determines a state of an occupant of the vehicle, and a learning unit that learns automated driving control executed by the automated driving control unit so that the state of the occupant determined by the occupant state determination unit approaches a predetermined state on the basis of a combination of a behavior of the vehicle occurring with the automated driving control or a notification to the vehicle occupant of information relating to the automated driving control and the state of the occupant determined by the occupant state determination unit after the behavior of the vehicle or the information notification to the vehicle occupant.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tawri M Matsushige whose telephone number is (571)272-3715. The examiner can normally be reached M-TH (0830-1600).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571)270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/T.M.M./Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668